[Cite as In re Robert J. Pond Living Trust, 2022-Ohio-4301.]


                                        COURT OF APPEALS
                                    DELAWARE COUNTY, OHIO
                                    FIFTH APPELLATE DISTRICT



IN RE:                                             :           JUDGES:
                                                   :           Hon. Earle E. Wise, Jr., P.J.
ROBERT J. POND LIVING TRUST                        :           Hon. W. Scott Gwin, J.
                                                   :           Hon. Patricia A. Delaney, J.
                                                   :
                                                   :
                                                   :           Case No. 22 CAF 06 0046
                                                   :
                                                   :           OPINION




CHARACTER OF PROCEEDING:                                       Appeal from the Court of Common
                                                               Pleas, Probate Division, Case No.
                                                               2105 0646 PCI



JUDGMENT:                                                      Affirmed




DATE OF JUDGMENT:                                              December 2, 2022




APPEARANCES:

For Appellant                                                  For Appellee

DAVID POND, PRO SE                                             ADRIANN MCGEE
5952 Nike Drive                                                MARY KRAFT
Hilliard, OH 43026                                             200 Civic Center Drive
                                                               Suite 800
                                                               Columbus, OH 43215
Delaware County, Case No. 22 CAF 06 0046                                                2

Wise, Earle, P.J.

       {¶ 1} Appellant, David Pond, appeals the May 16, 2022 judgment entry of the

Court of Common Pleas of Delaware County, Ohio, Probate Division, overruling his

objections and adopting the magistrate's July 9, 2021 decision. Appellee is Adriann

McGee, Guardian of the Estate of Mary Ann Pond.

                         FACTS AND PROCEDURAL HISTORY

       {¶ 2} Appellee is the guardian of the estate of Mary Ann Pond. Nickolas McCoy

is the guardian of her person. Appellant is Ms. Pond's son. Ms. Pond is the lifetime sole

beneficiary of her husband's trust, the Robert J. Pond Living Trust dated August 11, 2000,

and the named successor trustee upon his death.          Robert Pond passed away on

September 5, 2012, and Ms. Pond was appointed as the sole successor trustee of

Robert's trust. Pursuant to a second amendment to Robert's trust, dated April 16, 2007,

in the event Ms. Pond was unwilling or unable to serve, additional successor trustees

were listed as appellant herein, Sam G. Tornik, Jeffrey Sherman, and John J. Rinehart,

in that order.

       {¶ 3} Following Robert's death, on January 4, 2013, Ms. Pond replaced all initial

trustees and named herself and appellant as co-trustees. On June 26, 2015, Ms. Pond

removed appellant as a co-trustee. Ms. Pond was adjudicated incompetent on March 22,

2021, and appellant became the successor trustee of Robert's trust pursuant to the

language of the trust.

       {¶ 4} On May 13, 2021, appellee filed a petition to invoke the jurisdiction of the

probate court over the trust and appoint a corporate trustee pursuant to the language of

the trust. A hearing before a magistrate was held on June 9, 2021. By decision filed July

9, 2022, the magistrate found by operation of the trust document, appellant was in fact
Delaware County, Case No. 22 CAF 06 0046                                                     3

the successor trustee, and appellee may, on behalf of Ms. Pond, apply to the probate

court to remove appellant as trustee, make demands for principal and income

distributions from the trust, and exercise Ms. Pond's rights in the trust. The magistrate

set the matter for further hearing. A second hearing was held on July 28, 2021.

       {¶ 5} On August 5, 2021, appellant filed objections to the magistrate's June 9,

2021 decision. Appellant argued the magistrate failed to consider and/or incorrectly

interpreted provisions of the trust, specifically, Article 6, Section 4, and Article 9, Section

2. Following an unsuccessful mediation, the trial court reviewed the objections. By

judgment entry filed May 16, 2022, the trial court overruled the objections and adopted

the magistrate's decision.

       {¶ 6} Appellant filed an appeal and this matter is now before this court for

consideration. Assignments of error are as follows:

                                               I

       {¶ 7} THE PROBATE COURT ERRED AND ABUSED ITS DISCRETION WHEN

IT ALLOWED CONTROL OVER AN IRREVOCABLE TRUST TO A GUARDIAN WHEN

THAT TYPE OF CONTROL OVER AN IRREVOCABLE TRUST WOULD NOT BE

AVAILABLE TO THE WARD THE GUARDIAN IS REPRESENTING."

                                              II

       {¶ 8} "THE PROBATE COURT ERRED AND ABUSED ITS DISCRETION

TRYING TO DETERMINE THE INTENT OF ROBERT J. POND THROUGH A TRUST

THAT WAS PENNED BY AN ATTORNEY, AND NOT BY ROBERT J. POND HIMSELF,

THAT THE ONLY TRUE MANNER OF DETERMINING THE INTENT OF ROBERT J.

POND IN HIS TRUST IS TO LOOK AT THE GLOBAL ENTIRETY OF THE TRUST

DOCUMENT, OR SIMPLY TALK TO THE SUCCESSOR TRUSTEE OF THE TRUST,
Delaware County, Case No. 22 CAF 06 0046                            4

THE SOLE HEIR OF THE TRUST TO DETERMINE THE INTENT OF ROBERT J.

POND."

                                      III

      {¶ 9} "THE PROBATE COURT ERRED AND ABUSED ITS DISCRETION WHEN

IT FAILED TO DETERMINE THE RIGHTS RESERVED BY SPECIFIC INDIVIDUALS

UNDER SECTION 9 OF THE TRUST DOCUMENT."

                                      IV

      {¶ 10} "THE PROBATE COURT ERRED AND ABUSED ITS DISCRETION WHEN

IT ALLOWED A GUARDIAN, WHO WAS ONLY INTERIM AT THE TIME, FILE AGAINST

THIS TRUST TO MAKE SUCH A DRASTIC AND PERMANENT CHANGE TO A WARD'S

ESTATE PLAN PURSUANT TO ITS AUTHORITY UNDER R.C. 2111.50."

                                      V

      {¶ 11} "THE PROBATE COURT ERRED AND ABUSED ITS DISCRETION BY

AMENDING THE TRUST WHEN THERE WAS NOT GOOD CAUSE TO AMEND THE

IRREVOCABLE TRUST.        ATTORNEY MCGEE AT BEST HAS CREDIBILITY

PROBLEMS WITHIN THE PROBATE COURT."

                                      VI

      {¶ 12} "THE PROBATE COURT ERRED AND ABUSED ITS DISCRETION AT

GIVING GUARDIAN OF THE ESTATE POWER TO CHANGE AN IRREVOCABLE

TRUST BECAUSE THE TRUST DOES NOT AUTHORIZE THE GUARDIAN OF AN

INCOME BENEFICIARY TO EXERCISE A BENEFICIARY'S RIGHTS UNDER THE

TRUST."
Delaware County, Case No. 22 CAF 06 0046                                                   5

                                             VII

      {¶ 13} "THE PROBATE COURT ERRED AND ABUSED ITS DISCRETION BY

IGNORING SECTION 15 OF THE TRUST DOCUMENT TITLED PROVISION AGAINST

ALIENATION."

                                             VIII

      {¶ 14} "THE PROBATE COURT ERRED AND ABUSED ITS DISCRETION BY

IGNORING SECTION ELEVEN OF THE TRUST DOCUMENT."

                                STANDARD OF REVIEW

      {¶ 15} As stated by the Supreme Court of Ohio in Arnott v. Arnott, 132 Ohio St.3d

401, 2012-Ohio-3208, 972 N.E.2d 586, ¶ 14:



             The determination of the meaning of the disputed language of the

      trust at the heart of this case is a question of law. "A court's purpose in

      interpreting a trust is to effectuate, within the legal parameters established

      by a court or by statute, the settlor's intent." Domo v. McCarthy, 66 Ohio

      St.3d 312, 612 N.E.2d 706 (1993), paragraph one of the syllabus.

      Interpreting a trust is akin to interpreting a contract; as with trusts, the role

      of courts in interpreting contracts is "to ascertain and give effect to the intent

      of the parties." Saunders v. Mortensen, 101 Ohio St.3d 86, 2004-Ohio-24,

      801 N.E.2d 452, ¶ 9. This court has held that "[t]he construction of a written

      contract is a matter of law that we review de novo." Id. The same is true of

      the construction of a written trust; in both In re Trust of Brooke, 82 Ohio

      St.3d 553, 697 N.E.2d 191 (1998), and Natl. City Bank v. Beyer, 89 Ohio
Delaware County, Case No. 22 CAF 06 0046                                                6

      St.3d 152, 729 N.E.2d 711 (2000), this court applied a de novo standard of

      review in interpreting trust language in appeals of declaratory judgments.



      {¶ 16} This appeal is based on a magistrate's decision.          Civ.R. 53 governs

magistrates. Subsection (D)(3)(b)(iv) states the following:



             Waiver of Right to Assign Adoption by Court as Error on Appeal.

      Except for a claim of plain error, a party shall not assign as error on appeal

      the court's adoption of any factual finding or legal conclusion, whether or

      not specifically designated as a finding of fact or conclusion of law under

      Civ.R. 53(D)(3)(a)(ii), unless the party has objected to that finding or

      conclusion as required by Civ.R. 53(D)(3)(b).



      {¶ 17} As explained by the Supreme Court of Ohio in Goldfuss v. Davidson, 79

Ohio St.3d 116, 679 N.E.2d 1099, syllabus:



             In appeals of civil cases, the plain error doctrine is not favored and

      may be applied only in the extremely rare case involving exceptional

      circumstances where error, to which no objection was made at the trial

      court, seriously affects the basic fairness, integrity, or public reputation of

      the judicial process, thereby challenging the legitimacy of the underlying

      judicial process itself.
Delaware County, Case No. 22 CAF 06 0046                                                  7

       {¶ 18} We will address the assignments of error under a de novo standard of

review, and a plain error standard where applicable.

                                              I

       {¶ 19} In his first assignment of error, appellant claims the trial court erred and

abused its discretion when it allowed control over an irrevocable trust to a guardian when

that type of control over an irrevocable trust would not be available to the ward the

guardian is representing even if the ward was not disabled. We disagree.

       {¶ 20} Appellant did not raise this argument during the hearing or in his objections

to the magistrate's decision; therefore, a plain error review applies.

       {¶ 21} In his appellate brief at 1, appellant argues if Ms. Pond could not petition

the court to obtain the control the guardian is requesting of an irrevocable trust, then the

guardian cannot obtain this level of control over the irrevocable trust. Appellant does not

specify the "control" the guardian is requesting. Appellant argues if Ms. Pond was not

disabled and asked the court for the same type of control "without citing a good cause

likely would not be able to make the changes to the trust document that the guardian in

this matter is trying to make."

       {¶ 22} In our review of the trust document, nowhere does it state Ms. Pond must

cite "good cause" to remove a trustee and/or make demands for principal and income

distributions from the trust. In fact, Article 9, Section 2 ("The Removal of a Trustee"),

subsection d ("Notice of Removal"), specifically states: "Neither I, my spouse, nor any of

my beneficiaries, need give any Trustee being removed any reason, cause, or ground for

such removal."

       {¶ 23} Upon review, we do not find any plain error regarding this argument.

       {¶ 24} Assignment of Error I is denied.
Delaware County, Case No. 22 CAF 06 0046                                                    8

                                              II

       {¶ 25} In his second assignment of error, appellant claims the trial court erred and

abused its discretion trying to determine the intent of Robert J. Pond through a trust that

was penned by an attorney and not by Robert J. Pond himself. We disagree.

       {¶ 26} Appellant did not raise this argument during the hearing or in his objections

to the magistrate's decision; therefore, a plain error review applies.

       {¶ 27} In his appellate brief at 1-2, appellant argues the trial court should not have

interpreted a trust document penned by an attorney, but instead should have determined

intent through "the global entirety" of the trust document or simply talk to the successor

trustee, appellant himself.

       {¶ 28} In its May 16, 2022 judgment entry, the trial court looked to "the global

entirety" of the trust document and specifically found the language therein shows the

"settlor's intent here was to empower and protect Ms. Pond. Given that intent any

ambiguity that exists should be resolved in Ms. Pond's favor." A hearing before a

magistrate was held on June 9, 2021. Appellant appeared with his counsel. Appellant

had the opportunity to provide testimony, but did not do so. T. at 28.

       {¶ 29} Upon review, we do not find any plain error regarding this argument.

       {¶ 30} Assignment of Error II is denied.

                                             III

       {¶ 31} In his third assignment of error, appellant claims the trial court erred and

abused its discretion when it failed to determine the rights reserved by specific individuals

under Section 9 of the trust document. We disagree.

       {¶ 32} The provision appellant is referring to is Article 9, Section 2, which is titled

"The Removal of a Trustee" and states the following in part:
Delaware County, Case No. 22 CAF 06 0046                                                     9



       I, my spouse, my children, or my other beneficiaries may remove any

       Trustee as follows:

              a. Removal by Me

              I reserve the right to remove any Trustee at any time.

              b. Removal by My Spouse

              After my death, or during any period that I am disabled, my spouse

              may remove any Trustee.

              c. Removal by My Other Beneficiaries

              After the death or disability of both my spouse, and me a majority of

              the beneficiaries then eligible to receive mandatory or discretionary

              distributions of net income under this agreement may remove any

              trustee.



       {¶ 33} In his objections to the trial court filed August 5, 2021, appellant argued

subsection c was inapplicable to Ms. Pond because she fell under subsection b, the more

specific provision referring to Ms. Pond as spouse. In his appellate brief at 6, appellant

argues subsection c applies due to the death of Robert and the disability of Ms. Pond.

       {¶ 34} In its May 16, 2022 judgment entry, the trial court found under subsection

c, "[a]s long as Ms. Pond is the majority of beneficiaries eligible to receive distributions of

net income pursuant to the Trust she has the power to remove any trustee. The Guardian

of Ms. Pond's Estate may apply to the Court for authority to exercise that power on Ms.

Pond's behalf." We agree. Appellant is not a beneficiary eligible to receive distributions

at this time because Ms. Pond is the current beneficiary. As such, Ms. Pond has the
Delaware County, Case No. 22 CAF 06 0046                                                   10

power to remove any trustee under subsection c, as well as under subsection b. As found

by the trial court, Article 9 does not contain any limiting language terminating all authority

to remove trustees upon Ms. Pond's disability. To read such a limitation into the plain

language of the trust document "would seem to go in the opposite direction of the settlor's

general intent embraced in the document as a whole."

       {¶ 35} Upon review, we find the trial court did not err nor abuse its discretion as

argued under this assignment of error.

       {¶ 36} Assignment of Error III is denied.

                                             IV

       {¶ 37} In his fourth assignment of error, appellant claims the trial court erred and

abused its discretion when it allowed a guardian, who was only interim at the time, file

against this trust to make such a drastic and permanent change to a ward's estate plan

pursuant to its authority under R. C. 2111.50. We disagree.

       {¶ 38} Appellant did not raise this argument during the hearing or in his objections

to the magistrate's decision; therefore, a plain error review applies.

       {¶ 39} Appellee was named guardian over Ms. Pond's estate on March 22, 2021.

She was not named "interim" guardian. Appellee filed the petition on Ms. Pond's behalf

on May 13, 2021, under her authority as Ms. Pond's guardian. Furthermore, the changes

sought by appellee do not constitute "drastic and permanent change" to the estate plan.

Appellee seeks to exercise Ms. Pond's authority to remove appellant as trustee.

       {¶ 40} Upon review, we do not find any plain error regarding this argument.

       {¶ 41} Assignment of Error IV is denied.
Delaware County, Case No. 22 CAF 06 0046                                                   11

                                              V

       {¶ 42} In his fifth assignment of error, appellant claims the trial court erred and

abused its discretion by amending the trust when there was not good cause to amend the

irrevocable trust. We disagree.

       {¶ 43} Appellant did not raise this argument during the hearing or in his objections

to the magistrate's decision; therefore, a plain error review applies.

       {¶ 44} The trust has not been amended and appellee is not seeking to amend the

trust. She is seeking to exercise Ms. Pond's rights as provided by the trust document.

Further, as discussed under Assignment of Error I, nowhere does it state Ms. Pond must

cite "good cause" to remove a trustee and/or make demands for principal and income

distributions from the trust.

       {¶ 45} Upon review, we do not find any plain error regarding this argument.

       {¶ 46} Assignment of Error V is denied.

                                             VI

       {¶ 47} In his sixth assignment of error, appellant claims the trial court erred and

abused its discretion at giving guardian of the estate power to change an irrevocable trust

because the trust does not authorize the guardian of an income beneficiary to exercise a

beneficiary's rights under the trust. We disagree.

       {¶ 48} Again, the guardian is not seeking to change the trust, but to exercise Ms.

Pond's rights as provided by the trust document.

       {¶ 49} In his appellate brief at 10-11, appellant cites Article 6 of the trust document

and argues "the sole right to exercise the general power of appointment * * * is not

reserved for a Guardian, nor anyone other than Mary Ann Pond * * * though the right of
Delaware County, Case No. 22 CAF 06 0046                                                  12

the spouse is limited when she becomes disabled." Article 6 is titled "The Family Trust."

Section 4 states the following in part:



              If my spouse has the power to remove a Trustee of this Family Trust,

       my Trustee shall not distribute any of the principal of the Family Trust that

       would in any manner discharge my spouse's legal obligation to a beneficiary

       of the Family Trust. If my spouse is disabled, my Trustee shall ignore this

       restriction during the period of my spouse's disability, and my spouse shall

       not have the power to remove a Trustee of the Family Trust. (Emphasis

       added.)



       {¶ 50} In its May 16, 2022 judgment entry, the trial court found Article 6, Section 4,

to be inapplicable as it pertains to a "Family Trust" and a Family Trust was never created

per the terms of the trust document. We agree. Said section applies to a Family Trust

which was never created and therefore is not applicable to the facts in this case.

       {¶ 51} Upon review, we find the trial court did not err nor abuse its discretion as

argued under this assignment of error.

       {¶ 52} Assignment of Error VI is denied.

                                            VII

       {¶ 53} In his seventh assignment of error, appellant claims the trial court erred and

abused its discretion by ignoring Section 15 of the trust document. We disagree.

       {¶ 54} Appellant did not raise this argument during the hearing or in his objections

to the magistrate's decision; therefore, a plain error review applies.
Delaware County, Case No. 22 CAF 06 0046                                                   13

       {¶ 55} Article 10, Section 15, is titled "Provisions Against Alienation" and states the

following in part:



              Except as hereinafter provided, no right or interest of any beneficiary

       of this Trust shall, without the prior written consent of, or an act authorized

       by, my Trustee, be subject to any assignment, alienation, pledge,

       encumbrance, claim of a creditor (including a spouse or divorced spouse),

       attachment, judgment, levy, execution, bankruptcy proceeding, or any other

       legal or equitable process. If for any, reason, without the prior written

       consent of, or an act authorized by my Trustee, any such beneficiary

       attempts to assign, alienate, pledge, or encumber his or her interest

       hereunder or any such interest would, but for this provision, vest in or be

       enjoyed by any other person or any firm, corporation, or other entity, then

       the rights and interest of such beneficiary herein shall cease and terminate,

       but thereafter my Trustee shall pay to or for the benefit of such beneficiary

       or any other person dependent upon such beneficiary so much of the net

       income and/or principal from such beneficiary's Trust as my Trustee, in its

       absolute discretion, shall deem proper for each such individual's health,

       support, maintenance, and education.



       {¶ 56} After reviewing this section, we find appellant's arguments herein lack merit.

Appellee is not attempting to do any of these things with Ms. Pond's interests in the trust.

       {¶ 57} Upon review, we do not find any plain error regarding this argument.

       {¶ 58} Assignment of Error VII is denied.
Delaware County, Case No. 22 CAF 06 0046                                                 14

                                            VIII

       {¶ 59} In his eighth assignment of error, appellant claims the trial court erred and

abused its discretion by ignoring Section 11 of the trust document. We disagree.

       {¶ 60} Appellant did not raise this argument during the hearing or in his objections

to the magistrate's decision; therefore, a plain error review applies.

       {¶ 61} Article 11, Section 2, is titled "Powers to Be Exercised in the Best Interests

of the Beneficiaries" and states in part: "My Trustee shall exercise the following

administrative and investment powers without the order of any court, as my Trustee

determines in its sole and absolute discretion to be in the best interests of the

beneficiaries."

       {¶ 62} In his appellate brief at 13, appellant argues appellee did not give the trial

court "reason or good cause as to why she wanted to change the trust document from Dr.

David Pond as the successor trustee, and absent this good cause, the court should not

change an irrevocable trust." Once again, nowhere does it state Ms. Pond must cite

"good cause" to remove a trustee and/or make demands for principal and income

distributions from the trust.

       {¶ 63} Upon review, we do not find any plain error regarding this argument.

       {¶ 64} Assignment of Error VIII is denied.
Delaware County, Case No. 22 CAF 06 0046                                     15

      {¶ 65} The judgment of the Court of Common Pleas of Delaware County, Ohio,

Probate Division, is hereby affirmed.

By Wise, Earle, P.J.

Gwin, J. and

Delaney, J. concur.




EEW/db
[Cite as In re Robert J. Pond Living Trust, 2022-Ohio-4301.]